Exhibit 10.45

January 18, 2008

Michael A. Aviles

Dear Mike:

This letter modifies the terms of the February 10, 2006 offer letter between you
and Vignette Corp. regarding severance protection.

The twelve months of base pay element of the severance payment defined in the
letter for termination by the Company without “Cause” or by you for “Good
Reason,” is hereby changed to eighteen months. These severance payments will be
made in substantially equal amounts paid out over the length of the severance
period pursuant to the Company’s normal payroll cycles.

In the event of termination by you for Good Reason following a Change of
Control, the 12 months of base pay element of the severance payment defined in
the letter is hereby changed to twenty-seven months. This severance payment will
be paid through Vignette’s regular payroll schedule over the length of the
severance period pursuant to the Company’s normal payroll cycles. The definition
of a Change of Control stated in your offer letter shall be amended as follows:
the first sentence of (d) shall read “Any transaction as a result of which any
person is the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 50% of the total voting power represented by the Company’s then outstanding
voting securities.”

Notwithstanding the foregoing, if you are a “specified employee” within the
meaning of Section 409A of the Code and any final regulations and guidance
promulgated thereunder (collectively “Section 409A”) at the time of your
“separation from service” (as defined under Section 409A), and the severance
payable to you pursuant to this letter, when considered together with any other
severance payments or separation benefits may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), then only that portion of the Deferred Compensation Separation
Benefits which does not exceed the Section 409A Limit may be made within the
first six (6) months following your separation of service in accordance with the
payment schedule specified in this letter. Any portion of the Deferred
Compensation Separation Benefits in excess of the Section 409A Limit otherwise
due to you on or within the six (6) month period following your separation of
service will accrue during such six (6) month period and will become payable in
a lump sum payment on the date six (6) months and one (1) day following the date
of your separation of service date. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.



--------------------------------------------------------------------------------

Michael A. Aviles

January 18, 2008

Page 2 of 2

 

“Section 409A Limit” for purposes of this letter shall mean the lesser of two
(2) times: (i) your annualized compensation based upon the annual rate of pay
paid to you during the Company’s taxable year preceding the Company’s taxable
year of your termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which your employment is terminated.

All other terms and conditions of the offer letter, including those related to
additional severance protection shall remain unchanged. Please sign and return a
copy of this letter indicating your acceptance of its provisions.

 

Yours truly,

/s/ Bryce M. Johnson

Bryce M. Johnson

SVP and General Counsel

 

Accepted and Agreed To:

Signature:

 

/s/ Mike Aviles

Date:

  January 18, 2008